Citation Nr: 0625707	
Decision Date: 08/21/06    Archive Date: 08/31/06

DOCKET NO.  04-03 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include schizoid personality disorder, dysthymia 
(depression), and generalized anxiety disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1981 to 
February 1985.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which denied service connection for schizoid 
personality disorder, dysthymia (depression), and generalized 
anxiety disorder.  The RO previously denied the service 
connection claim for depression (dysthymia) in November 2002 
and January 2003 rating decisions, but did not issue a 
Statement of the Case until after the veteran disagreed with 
the June 2003 rating decision.  In July 2005, the veteran 
testified before the undersigned Veterans Law Judge at a 
Board hearing at the RO.

The Board remanded this case for a VHA opinion in December 
2005, and again in May 2006.  The requested opinion has been 
provided.  On July 10, 2006, the veteran was given 60 days 
from the date of the letter to respond with new evidence.  On 
July 24, 2006, the veteran submitted additional VA medical 
records, waiving the right to have his case remanded for RO 
review.  He also requested that the Board proceed with 
adjudication of his appeal.  Thus, this case is properly 
before the Board.


FINDINGS OF FACT

1.  A psychiatric disorder did not clearly and unmistakably 
pre-exist service.

2.  A psychiatric disorder for compensation purposes was not 
diagnosed within one year of discharge from service, or for 
many years thereafter.

3.  Any personality disorder of the veteran in active service 
was not aggravated during such service.

4.  The competent and most probative medical evidence of 
record does not relate the veteran's current psychiatric 
disorders to service.


CONCLUSION OF LAW

A psychiatric disorder, to include a personality disorder, 
was not incurred in or aggravated by service, nor may its 
incurrence or aggravation therein be presumed.  38 U.S.C.A. 
§§ 1112, 1131, 1132, 5103A, 5107, (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(b), 3.307, 3.309, 4.127 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

Here, the RO notified the veteran of the information and 
evidence necessary to substantiate the claim and the 
respective responsibilities of each party for obtaining and 
submitting evidence by way of an August 2002 VA letter, prior 
to the June 2003 rating decision.  Specifically, the RO 
notified the veteran that VA would obtain all relevant 
evidence in the custody of VA medical centers or the service 
department.  The RO notified the veteran of his 
responsibility to respond in a timely manner to VA's requests 
for specific information and to provide a properly executed 
release so that VA could request the records for him.  The RO 
also requested the veteran to advise VA of any additional 
evidence, so that VA could help by getting that evidence.  

During the pendency of this appeal, the CAVC further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is granted.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The Board interprets the ruling in Dingess/Hartman as 
applying to any matter involving an award of a disability 
rating and/or an effective date for award of benefits.  The 
August 2002 letter did not provide the veteran with notice of 
the laws regarding degrees of disability or effective dates 
for any grant of service connection.  However, since no 
disability rating or effective date for award of benefits 
will be assigned, as discussed below, any defect with respect 
to the content of the notice requirement was non-prejudicial.

VA also must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In the present case, the evidence includes service medical 
records, a December 1998 private medical statement, and VA 
medical records dated from 2000 to 2005.  The veteran 
testified that he had received private mental health 
treatment as a child, but did not remember the names of the 
provider.  The Board finds that all available medical records 
have been obtained, and there are no additional medical 
treatment records necessary to proceed to a decision in this 
case.

In addition, for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  
Here, VA requested two VHA medical opinions, regarding the 
pertinent issues in this matter, which were provided in 
January 2006 and June 2006.    

Upon a review of the claims folder, the Board finds that the 
veteran and his representative were notified of the evidence 
and information necessary to substantiate his claim for 
service connection; were notified of the respective 
responsibilities of VA and himself as it pertained to who was 
responsible for obtaining such evidence; and also were 
notified to submit all relevant evidence he had to the RO.  
Additionally, the Board is satisfied that all relevant facts 
have been adequately developed to the extent possible; and no 
further assistance to the veteran in developing the facts 
pertinent to the issue of service connection is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

The veteran seeks service connection for a psychiatric 
disorder.  He testified that his stress affected his 
performance in service and that he did not get along with the 
other enlisted men.  He also mentioned that he received 
general counseling in service and some mental therapy as a 
child prior to service.  Since service, he indicated that he 
has had trouble coping with normal stress.  He thus contends 
that his current psychiatric disorder is related to his 
service.

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  Service connection also may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of a 
(1) current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury. Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Congenital or developmental defects, refractive error of the 
eye, personality disorders, and mental deficiency as such, 
are not diseases or injuries within the meaning of applicable 
legislation. 38 C.F.R. § 3.303.  Significantly, however, VA 
General Counsel rendered an opinion which indicates that a 
distinction is to be made between congenital/developmental 
defects and congenital/developmental diseases. VAOPGCPREC 82-
90 (July 18, 1990); see also Monroe v. Brown, 4 Vet. App. 513 
(1993).  The latter-congenital diseases-may be service 
connected if the evidence as a whole shows aggravation in 
service within the meaning of VA regulations. VAOPGCPREC 82- 
90.

Stated in another way, service connection is permissible for 
a personality disorder, but only in certain very limited 
instances where there is competent medical evidence 
indicating that a personality disorder was aggravated during 
service by "superimposed" disease or injury. See Carpenter v. 
Brown, 8 Vet. App, 240, 245 (1995); Beno v. Principi, 3 Vet. 
App. 439, 441 (1992); 38 C.F.R. §§ 4.9, 4.127.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Initially, the medical evidence shows a current psychiatric 
disorder.

A December 1998 statement from a private psychiatrist shows a 
diagnosis of major depression.  VA medical records dated from 
January 2000 to May 2003 show diagnoses of depressive 
disorder, dysthymia, schizoid personality disorder, and 
general anxiety disorder.  In June 2005, a VA psychologist 
provided a diagnosis of Asperger's disorder, which was noted 
to be a differential diagnosis for schizoid personality 
disorder.

The next issue is whether there is medical evidence of any 
in-service incurrence or aggravation of a psychiatric 
disorder.

The service medical records show that at entry into service, 
the veteran reported that he had prior nervous trouble and 
that he started trembling when under pressure.  The veteran 
also testified at his July 2005 Board hearing that as a child 
he had some mental health therapy on a monthly basis.  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  Only such conditions as are recorded 
in examination reports are to be considered as noted.  38 
U.S.C.A. §§ 1111, 1131, 1132; 38 C.F.R. § 3.304(b).

The service medical records suggest a pre-existing 
psychiatric condition, but are not enough to rebut the 
presumption of soundness at entry into service.  
Specifically, the examining physician found that the 
veteran's reports of nervous trouble prior to service were 
not considered disabling, per se, and were very questionable.  
The physician noted that the veteran had slight immaturity.  
Also, the veteran's reports of receiving mental health 
therapy as a child are not supported by any medical evidence; 
so it is unclear what, if any, psychiatric disorder he had 
prior to service.  In January 2006, a VA psychiatrist noted 
that the veteran seemed to have some level of disability 
prior to service but that it was unclear what the disability 
was or how it manifested itself.  Upon review, the medical 
evidence does not clearly and unmistakably show that a 
psychiatric condition pre-existed service; so the analysis 
will be whether a psychiatric disorder was directly incurred 
in service.  Id.

A preexisting injury or disease will be considered to have 
been aggravated by active military service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease. 38 U.S.C.A. § 1153 (West 
2002); 38 C.F.R. § 3.306 (2005).

The veteran reportedly was seen in service in December 1982 
for complaints of difficulty working under pressure.  In 
January 1983, he was referred to the stress clinic with a 
provisional diagnosis of stress-related anxiety, and later 
was diagnosed in February 1983 with schizoid personality 
disorder with marginal job performance.  He was found to be 
slightly anxious without clinical evidence of any neurosis or 
psychosis.  At discharge, the veteran reported that he had 
difficulty coping with stress.  His psychiatric examination 
was normal.

As the record shows a current psychiatric disorder and in-
service mental health treatment, the determinative issue 
becomes whether there is any relationship between the two.

The record shows both in-service and post-service diagnoses 
of schizoid personality disorder, which was noted to be a 
differential diagnosis for Asperger's disorder.  However, 
service connection cannot be granted for schizoid personality 
disorder or Asperger's disorder, as personality disorders and 
mental retardation are not diseases or injuries for 
compensation purposes.  See 38 C.F.R. § 4.127.  

The first diagnosis of a psychiatric disorder for 
compensation purposes after service was the December 1998 
diagnosis of major depression.  As this diagnosis was more 
than 12 years after service, the psychiatric disorder is not 
presumed to be related to service.  See 38 C.F.R. §§ 3.307, 
3.309.  

A January 2006 VA psychiatrist found that it was difficult to 
ascribe dysthymia and generalized anxiety disorder as the 
cause of the veteran's impaired performance in service; but 
indicated that this was not to say that the veteran did not 
have any impairment.  The psychiatrist further found that it 
seemed as likely as not that the symptoms described in the 
medical record, though vague, were consistent with how he was 
presenting in the medical records after service.

The January 2006 psychiatrist seems to attribute the 
veteran's current psychiatric symptoms to service, but does 
not provide an opinion on an in-service or current 
psychiatric diagnosis.  The psychiatrist found that none of 
the veteran's symptoms, specifically difficulty working under 
pressure or being a loner, could be attributed to any one 
particular disorder.  The psychiatrist stated that a 
diagnosis of generalized anxiety disorder seemed less likely, 
as there did not seem to be a general worry over multiple 
problems.  The psychiatrist further noted that a diagnosis of 
low-grade depression was not supported, as the length of 
depressed mood at any one time was not present in the record.  
Without an opinion on what in-service or post-service 
diagnosis the veteran has, the psychiatrist's finding that 
the veteran's symptoms in service are similar to symptoms 
after service is not useful for purposes of service 
connection.  As noted, some psychiatric disorders, such as 
personality disorders or mental retardation, are not eligible 
for VA compensation.  See 38 C.F.R. § 4.127.  Moreover, 
service connection cannot be granted without a present 
diagnosed disability.  See 38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306; Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992). 

A June 2006 VA psychiatrist found that the veteran's 
psychiatric diagnoses included dysthymic disorder and 
schizoid personality disorder.  The psychiatrist noted that 
the date of onset of the schizoid personality disorder was 
1983 and the dysthymic disorder was estimated to be in 1998.  
The psychiatrist opined that the increase in difficulty 
related to the schizoid personality disorder in service did 
not increase beyond the natural progression of the disease as 
the clinician, who diagnosed schizoid personality disorder in 
February 1983, determined that the veteran was fit for duty.  
The psychiatrist also found that it was highly unlikely that 
dysthymic disorder was related to military service.  

As the June 2006 opinion includes a present diagnosis and 
supporting bases for the finding that the current psychiatric 
disorder is not related to service, it is more probative than 
the January 2006 report.  There are no other medical opinions 
of record addressing the etiology of the veteran's 
psychiatric disorder.  Therefore, the preponderance of the 
evidence is against the claim.

Although the veteran has argued that his current psychiatric 
disorders are related to service, this is not a matter for an 
individual without medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Thus, while the Board has 
considered the veteran's lay assertions, they do not outweigh 
the most probative medical evidence of record, which shows 
that there is no relation between the veteran's current 
psychiatric disorders and service.  A competent medical 
expert makes this opinion and the Board is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

In sum, the service connection claim for a psychiatric 
disorder, to include schizoid personality disorder, dysthymia 
(depression), and generalized anxiety disorder, is denied.  
In making this decision, the Board has considered the benefit 
of the doubt doctrine; however, as the evidence is not 
equally-balanced, in this regard, it does not apply.  Gilbert 
v. Derwinski, 1 Vet. App. at 57-58; 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102.


ORDER

Entitlement to service connection for a psychiatric disorder, 
to include schizoid personality disorder, dysthymia 
(depression), and generalized anxiety disorder, is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


